DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this office action and presented for examination. Claims 1-15 are newly amended by the response received January 10, 2022. 

Various limitations are marked up via both strikethrough and underlining. (See, for example, claim 15.) While the examiner has nevertheless sent out an office action rather than a notice of non-compliant amendment for the purposes of compact prosecution, Examiner requests that future amendments be made in the appropriate manner conveyed in MPEP 714.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that the general concept of secure functions, implementing functions (such as functions that are secure in some form) with machine code, executing machine code, and fault protection was widespread at the time of the priority date of the application. Examiner recommends incorporating subject matter from the last 5 lines of claim 1, for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each instruction to be protected being one of immediately preceded and followed by a construction instruction to construct a value of the signature associated with the basic block, execution of each construction instruction by the microprocessor modifying the value of the signature associated with the basic block in a predetermined manner” in lines 8-12. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether a construction instruction “constructs” a value (such that the value is the end result of executing the construction instruction) or “modifies” a value (such that the value is that which is input to, rather than that which is the end result of, executing the construction instruction). Note that claim 1 further recites “a constructed value” in line 15, and “the constructed … [value]” in line 18. Note that claim 1 further recites “a construction instruction that, when executed, modifies the value of the signature associated with this basic block” in lines 34-35. 
Claim 1 recites the limitation “a preceding basic block” in line 16. However, it is indefinite as to whether this limitation is the same as or different from “a preceding basic block” as recited in claim 1, line 14. If the same, antecedent basis language should be used for clarity. 
Claim 1 recites the limitation “the one or more instructions of the machine code that are denoted by a current value of a program counter” in lines 24-25. However, there is insufficient antecedent basis for this limitation in the claim. Note that a similar limitation is recited in claim 14, lines 13-14.
Claim 1 recites the limitation “the instructions loaded into the queue” in lines 26-27. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 1 recites loading into a queue the “one or more” instructions. Note that claim 1 further recites “the instructions” in lines 27-28.
Claim 1 recites the limitation “systematically” in line 27. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how this limitation is intended to further limit the surrounding limitations. 
Claim 14 is rejected for failing to alleviate the rejections of claim 1 above. 

Claim 2 recites the limitation “the instructions loaded into the queue” in lines 8-9. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 2 recites loading into a queue “one or more” instructions. Note that claim 2 further recites “the instructions” in line 9.
Claim 2 recites the limitation “the value” in line 16. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 2, line 18; and claim 5, line 4.
Claim 2 recites the limitation “the value of the signature of the basic block” in line 18. However, there is insufficient antecedent basis for this limitation in the claims. Note that the claim previously recited the value of the signature “associated with” the basic block. Note that 
Claim 2 recites the limitation “each of the instructions to be protected being one of immediately preceded and followed by a construction instruction to construct the value of the signature associated with the basic block, execution of each construction instruction by the microprocessor modifying the value of the signature of the basic block in a predetermined manner” in lines 15-19. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether a construction instruction “constructs” a value (such that the value is the end result of executing the construction instruction) or “modifies” a value (such that the value is that which is input to, rather than that which is the end result of, executing the construction instruction). Note that claim 2 further recites “the constructed value” in line 23, and “the constructed … [value]” in line 26. Note that claim 2 further recites “a construction instruction that, when executed, modifies the value of the signature associated with the basic block” in lines 37-38. 
Claim 2 recites the limitation “the constructed value of the signature associated with the preceding basic block” in lines 23-24. However, the antecedent basis for this limitation is unclear. For example, claim 2 previously recited “each of the instructions to be protected being one of immediately preceded and followed by a construction instruction to construct the value of the signature associated with the basic block, execution of each construction instruction by the microprocessor modifying the value of the signature of the basic block in a predetermined manner” in lines 15-19. As such, claim 2 as recited appears to be conveying the existence of multiple values of the signature associated with this basic block respectively corresponding to multiple construction instructions, such that it is unclear as to which of these multiple values is 
Claims 3-13 and 15 are rejected for failing to alleviate the rejections of claim 2 above.

Claim 3 recites the limitation “the basic blocks of the secure function” in lines 6-7. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 4 recites the limitation “the anticipated value for the signature of a basic block” in line 11. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 4 recites the limitation “the value being constructed for the signature of the second preceding basic block” in lines 15-16. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 4 recites the limitation “anticipated values of the signatures of the first and second preceding basic blocks” in lines 21-22. However, it is indefinite as to whether the aforementioned recited anticipated values are the same as the previously recited limitations “an anticipated value for the signature of the second preceding basic block” (in claim 4, lines 9-10)  and “an anticipated value for the signature of the first preceding basic block” (in claim 4, lines 16-17). If the same, antecedent basis language should be used for clarity. 

Claim 6 recites the limitation “these values” in line 9. However, it is indefinite as to which of previously recited values are intended to provide antecedent basis for the instant limitations. 
Claim 7 is rejected for failing to alleviate the rejection of claim 6 above.

Claim 11 recites the limitation “the execution of the first secure function” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 11, line 21, and claim 11, lines 24-25. 
Claim 11 recites the limitation “execution of the first secure function” in lines 11-12. However, it is indefinite as to whether this limitation is the same as “the execution of the first secure function” in claim 11, lines 7-8. If the same, antecedent basis language should be used for clarity. 
Claim 11 recites the limitation “these values” in line 17. However, it is indefinite as to which of previously recited values are intended to provide antecedent basis for the instant limitations. 
Claim 11 recites the limitation “such a fault” in line 19. However, it is indefinite as to whether the antecedent basis for this limitation is “fault” in claim 2, line 27, or “fault” in claim 11, line 18.
Claim 11 recites the limitation “a program counter” in line 30. However, it is indefinite as to whether this program counter is the same program counter recited in claim 2, lines 6-7. If the same, antecedent basis language should be used for clarity. 
Claim 11 recites the limitation “the value of the first branch address” in line 30. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation “execution of the first secure function” in line 32. However, it is indefinite as to whether this execution is the same as “execution of the first secure 
Claim 11 recites the limitation “the program counter” in lines 34-35. However, it is indefinite as to whether the antecedent basis for this limitation is “a program counter” in claim 2, lines 6-7, or “a program counter” in claim 11, line 30.
Claim 11 recites the limitation “the execution of the first secure function” in lines 36-37. However, it is indefinite as to whether the antecedent basis for this limitation is “execution of the first secure function” in claim 11, line 8, or “execution of the first secure function” in claim 11, line 32. 
Claim 12 is rejected for failing to alleviate the rejections of claim 11 above.

Claim 12 recites the limitation “the value of the identifier transmitted by the secure function” in lines 13-14. However, this limitation has insufficient antecedent basis in the claims, and it is further indefinite as to whether the secure function of this limitation is to be interpreted as “the second secure function” or as “the first secure function”, or is intended to have antecedent basis back to “a secure function” in claim 2, line 2.
Claim 12 recites the limitation “the expected value” in line 14. However, it is indefinite as to whether the antecedent basis for this limitation is “an expected value” in claim 11, lines 16-17, or “an expected value” in claim 12, line 12. 
Claim 12 recites the limitation “the reporting of a fault” in line 14. However, it is indefinite as to whether the antecedent basis for this limitation is “reporting of a fault” in claim 2, line 27, or “reporting of a fault” in claim 11, line 18.
Claim 12 recites the limitation “such reporting” in line 15. However, it is indefinite as to whether the antecedent basis for this limitation is “reporting” in claim 2, line 27, or “reporting” in claim 11, line 18, or “reporting” in claim 11, line 19. 

Claim 13 recites the limitation “a microprocessor” in lines 2-3. However, it is indefinite as to whether this microprocessor is the same as or different from “a microprocessor” as recited in claim 2, line 3. If the same, antecedent basis language should be used for clarity. 

Claim 14 recites the limitation “An electronic device configured to implement the method as claimed in claim 1, the electronic device including: a random access main memory in which is recorded the machine code of the secure function, the microprocessor being configured to execute the machine code recorded in the random access main memory” in lines 1-6. However, it is indefinite as to whether this limitation is conveying that the microprocessor is included within the electronic device, or whether this limitation is describing what the microprocessor is configured to do without necessitating that the microprocessor is included within the electronic device.
Claim 14 recites the limitation “a queue” in line 8. However, it is indefinite as to whether this queue is the same as or different from “a queue” as recited in claim 1, line 24. If the same, antecedent basis language should be used for clarity. 
Claim 14 recites the limitation “systematically” in line 9. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how this limitation is intended to further limit the surrounding limitations.
Claim 14 recites the limitation “the queue” in line 10. However, it is indefinite as to whether the antecedent basis for this limitation is “a queue” in claim 1, line 24, or “a queue” in claim 14, line 8. Note that this limitation is also recited in claim 14, line 12. 
Claim 14 recites the limitation “a program counter” in line 11. However, it is indefinite as to whether this program counter is the same as or different from “a program counter” in claim 1, line 25. If the same, antecedent basis language should be used for clarity.
Claim 14 recites the limitation “the program counter” in line 14. However, it is indefinite as to whether this limitation has antecedent basis back to “a program counter” in claim 1, line 25, or “a program counter” in claim 14, line 11. 
Claim 14 recites the limitation “N is a constant integer” in line 14. However, claim 1 recites “N is a constant integer” in line 14. It is indefinite as to why N is being defined twice, and unclear as to whether N as used in claim 1 and N as used in claim 14 are different numbers, despite the common use of N.  
Claim 14 recites the limitation “complete words” in lines 12-13. However, it is indefinite as to whether this limitation is the same as “complete words” recited in claim 1, line 24. If the same, antecedent basis language should be used. 

Claim 15 recites the limitation “a secure function” in line 2. However, it is indefinite as to whether this secure function is the same as or different from “a secure function” as recited in claim 2, line 2. If the same, antecedent basis language should be used for clarity. Note that this limitation is also recited in claim 15, line 3.
Claim 15 recites the limitation “the machine code of a secure function as recited in claim 2” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 15 recites the limitation “a microprocessor” in line 4. However, it is indefinite as to whether this microprocessor is the same as or different from “a microprocessor” as recited in claim 2, line 3. If the same, antecedent basis language should be used for clarity.
Claim 15 recites the limitation “the microprocessor” in line 5. However, it is indefinite as to whether the antecedent basis for this limitation is “a microprocessor” in claim 2, line 3, or “a microprocessor” in claim 15, line 4. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 15, directed to a compiler, fails to include all the limitations of the claims upon which it depends. Note that while claim 2 is directed to a method of executing a secure function, claim 15 merely requires a compiler to generate a binary code including the machine code of a secure function, but not the method of execution of that secure function. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant on page 23 argues: “The objections noted in paragraphs 3 and 4 of the Office Action have been addressed. The specification is amended as suggested in the Office Action and further amended for clarity. The abstract is rewritten for clarity and to be separated into several sentences. A new title is added believed to be indicative of the claimed subject matter.”
In view of the aforementioned amendments, the previously presented objections to the specification and abstract are withdrawn. However, Examiner submits that the amended title is not clearly indicative of the invention to which the claims are directed, and does not further facilitate indexing, classifying, and searching the application, given that processors for decades have entailed many different types of fault protection. Examiner recommends incorporating subject matter from the last 5 lines of claim 1, for example. 

Applicant on page 23 argues: “The reference characters found to be not shown in the drawings are added to the specification in [0115]. The drawings and the specification are consistent, and it is respectfully submitted that no changes are needed to the drawings. Some symbols in the original disclosure were converted to a box during preparation of the filing papers and the appropriate symbol is inserted in substitution therefor.”
In view of the amendments to the specification, the previously presented objections to the drawings are withdrawn.

Applicant across pages 23-24 argues: “Claim 1 is amended to address the issues noted in paragraphs 8-20 of the Office Action. Claim 2 is amended to be rewritten as a method and to 
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 24 argues: “Claims 2-12 are rewritten as a method and are rewritten in independent form. The § 112(d) rejection of these claims is believed to be overcome since claim 2 is now independent.”
In view of the aforementioned amendments, the associated previously presented rejections are withdrawn. 

Applicant on page 24 argues: “Claim 14 recites an electronic device having several structural elements. The device includes a random access main memory, a microprocessor, a queue, a program counter and an instruction loader. Claim 14 recites a series of ordered components to form an electronic device. The electronic device has a structure configured to 
In view of the associated amendments, the associated previously presented rejection is withdrawn. 

Applicant on page 24 argues: “Claim 15 also recites a structure, a compiler configured to include a series of ordered components such as a microprocessor and a memory. Both of these elements are different from the secure function recited in claim 2. Accordingly, claim 15 differs from the method of claim 2 in both statutory class and recites a number of elements not present in claim 2. Claim 15 is in compliance §112(d).”
However, claim 15 does not appear to include all the limitations of the claim upon which it depends. Note that while claim 2 is directed to a method of executing a secure function, claim 15 merely requires a compiler to generate a binary code including the machine code of a secure function, but not the method of execution of that secure function.

Applicant on page 25 argues: “In particular, claims 2-12 were found to be directed to software per se, as indicated on page 25 of the Office Action. Claims 2-12 are rewritten as a method and it is respectfully submitted that the claims recite a statutory class of patent eligible subject matter. Withdrawal of the § 101 rejection of claims 2-12 is respectfully requested.”
In view of the aforementioned amendments, the aforementioned previously presented rejections are withdrawn.

Applicant on page 25 argues: “Claim 13 recites a manufacture, an information recording medium which is non-transitory. Claim 13 recites statutory subject matter.”
In view of an associated amendment, the associated previously presented rejection under 35 USC § 101 is withdrawn.

Applicant on page 25 argues: “Claim 15 recites a compiler which is a structure configured with a series of ordered components. The compiler includes a microprocessor having an arithmetic and logic unit, a queue, a program counter and an instruction loader. These elements are structural elements of the compiler and, accordingly, recite a manufacture which is a statutory machine.”
In view of an associated amendment, the associated previously presented rejection under 35 USC § 101 is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.